In a negligence action to recover damages for personal injuries, defendant Norwood Equipment Corp. appeals from an order of the Supreme Court, Queens County, dated September 14,1961, denying conditionally its motion to dismiss the complaint for lack of prosecution (Rules Civ. Prac., rule 156), the condition imposed being that plaintiff shall notice the action for trial at the next available term; and the defendant Central Rigging Corp. appeals from an order of said court, dated February 8, 1962, denying conditionally its motion for the same relief, the same condition being imposed. Orders affirmed, without costs. No opinion. Beldoek, P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.